DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed November 16, 2021.
	Claims 1-3 and 5-21 are pending.  Claim 4 is canceled.  Claims 1, 3, 5, 10 and 14-15 are amended.  Claims 1, 10 and 18 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on August 26, 2021 and December 23, 2021.  These IDSs have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-12, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (U.S. 2021/0110873; hereinafter “Liang”) as supported by Tanaka et al. (U.S. 2016/0336074; hereinafter “Tanaka”).

    PNG
    media_image1.png
    1074
    1372
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1076
    1372
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1076
    1372
    media_image3.png
    Greyscale

	Regarding independent claim 1, Liang discloses a memory device (Fig. 26), comprising:
	a first memory cell comprising a first source terminal and a first word line terminal (see Examiner’s Markup Liang Figure 3);
	a second memory cell comprising a second source terminal and a second word line terminal (see Examiner’s Markup Liang Figure 3);
	a third memory cell comprising a third source terminal and a third word line terminal (see Examiner’s Markup Liang Figure 3);
	a fourth memory cell comprising a fourth source terminal and a fourth word line terminal (see Examiner’s Markup Liang Figure 3);
(Fig. 26: 54 and 60 comprises a plurality of drivers within, as supported by Tanaka’s Fig. 25 that shows a plurality of drivers to control CL, ML, BL and SL for split gate memory cells);
	a first word line coupled to the first word line driver, the first word line terminal, and the fourth word line terminal (see Examiner’s Markup Liang Figure 3);
	a second word line driver (Fig. 26: 54 and 60 comprises a plurality of drivers within, as supported by Tanaka’s Fig. 25 that shows a plurality of drivers to control CL, ML, BL and SL for split gate memory cells);
	a second word line coupled to the second word line driver and the second word line terminal (see Examiner’s Markup Liang Figure 3);
	a third word line driver (Fig. 26: 54 and 60 comprises a plurality of drivers within, as supported by Tanaka’s Fig. 25 that shows a plurality of drivers to control CL, ML, BL and SL for split gate memory cells);
	a third word line coupled to the third word line driver and the third word line terminal (see Examiner’s Markup Liang Figure 3);
	a first source line driver (Fig. 26: 56s comprises a plurality of drivers within, as supported by Tanaka’s Fig. 25 that shows a plurality of drivers to control CL, ML, BL and SL for split gate memory cells);
	a first source line coupled to the first source terminal, the second source terminal, the third source terminal, and the first source line driver (see Examiner’s Second Markup Liang Figure 3, the first source line is couple to the third source terminal through the bit line (BL));
(Fig. 26: 56s comprises a plurality of drivers within, as supported by Tanaka’s Fig. 25 that shows a plurality of drivers to control CL, ML, BL and SL for split gate memory cells); and
	a second source line coupled to the fourth source terminal and the second source line driver (see Examiner’s Second Markup Liang Figure 3).
	Regarding claim 2, Liang discloses wherein the first source terminal and the second source terminal are a same source terminal (The first and second source terminal are connected in common, see Examiner’s Markup Liang Figure 3).
	Regarding claim 3, Liang discloses a fifth memory cell comprising a fifth source terminal and a fifth word line terminal (see Examiner’s Second Markup Liang Figure 3), wherein:
	the first source terminal is electrically coupled to the fifth source terminal (The first source terminal, as shown in Examiner’s Markup Liang Figure 3, is electrically coupled to the fifth source terminal, see Examiner’s Second Markup Liang Figure 3),
	the fifth source terminal is electrically isolated from the fourth source terminal (Fig. 3: if any or both of the first transistors 34 are “off”, the fifth source terminal is electrically isolated from the fourth source terminal), and
	the fifth word line terminal is electrically coupled to the fourth word line terminal (The first word line is couple in common to the fifth and fourth word line terminals, see Examiner’s Markups of Liang Figure 3).
	Regarding claim 6, Liang discloses wherein the first memory cell and the second memory cell comprises a supercell (Fig. 3: 11).
Regarding claim 8, Liang discloses wherein the first memory cell comprises a first control gate terminal and a first erase gate (see Examiner’s Third Markup Liang Figure 3), and
	the second memory cell comprises a second control gate terminal and a second erase gate (see Examiner’s Third Markup Liang Figure 3).
	Regarding claim 9, Liang discloses wherein the first erase gate and the second erase gate are a same erase gate (Fig. 3 shows the same gate erase for pair of memory cells).
	Regarding independent claim 10, Liang discloses a memory device (Fig. 26), comprising:
	a first supercell (Fig. 3: first top 11 of R1);
	a second supercell spaced apart from the first supercell in a first direction (Fig. 3: first 11 located at the lower side of R1);
	a third supercell spaced apart from the first supercell in a second direction different than the first direction (Fig. 3: first top 11 of R2);
	a first source line coupled to the first supercell and the second supercell (Fig. 3: the top left side SSL is coupled to the first top cell 11 of R1 and to the first lower cell 11 of R1 through the bitline BL);
	a second source line coupled to the third supercell (Fig. 3: the top right side SSL is coupled to the first top cell 11 of R2);
	a first word line coupled to the first supercell and the third supercell (Fig. 3: the top first word line WL is coupled to the top cells of R1 and R2); and
(Fig. 3: the third word line WL is coupled to the lower cells of R1 and R2).
	Regarding claim 11, Liang discloses wherein the first supercell comprises a first memory cell (see Examiner’s Markup Liang Figure 3) and a second memory cell (see Examiner’s Markup Liang Figure 3),
	the first memory cell and the second memory cell share a common source/drain region (Fig. 3: shows the pair of memory cells share a common source/drain region, couple to SSL and the bit line BL), and
	the first source line is coupled to the common source/drain region (Fig. 3 top left side SSL of R1).
	Regarding claim 12, Liang discloses wherein the second direction is perpendicular to the first direction (Fig. 3: first direction from top to bottom, and second direction from left to right).
	Regarding claim 15, Liang discloses a first bit line electrically coupled to a first memory cell of the first supercell, a second memory cell of the first supercell, and the second supercell (Fig. 3: first BL of R1); and
	a second bit line electrically coupled to the third supercell (Fig. 3: first BL of R2).
	Regarding claim 16, Liang discloses a first memory cell of the first supercell (see Examiner’s Markup Liang Figure 3);
	a second memory cell of the first supercell (see Examiner’s Markup Liang Figure 3); and
	an erase gate coupled to the first memory cell and the second memory cell (see Examiner’s Third Markup Liang Figure 3).
Regarding claim 17, Liang discloses a first erase gate of the first supercell (Fig. 3: first top cell 11 comprises a first erase gate coupled to EG); and
	a second erase gate of the second supercell electrically coupled to the first erase gate (Fig. 3: first bottom cell 11 comprises a second erase gate coupled in common to the first erase gate through the erase gate line EG).
	Regarding independent claim 18, Liang discloses a method of operating a memory device (Figs. 4-7), the method comprising:
	in a program operation of the memory device, closing a first switch to apply a first voltage to source line contacts of at least three rows of memory cells of the memory device (Fig. 5: top first switch 34 of R1 is “on” to apply MV to the memory cells of R1 which comprises source line contacts electrically couple to each other through the bit lines BL); and
	in an erase operation of the memory device, closing a second switch to apply a second voltage to the source line contacts of the at least three rows of memory cells of the memory device (Fig. 4: LV can be applied to the second switch 34 at the bottom of R1 to apply 0V to the memory cell of R1 which comprises source line contacts electrically couple to each other through the bit lines BL).
	Regarding claim 19, Liang discloses in a read operation of the memory device, setting the first switch to an open state and setting the second switch to a closed state (Fig. 7: 0v is applied to the top first switch 34 of R2 and the second switch 34 at the bottom of R1 received LV/MV).
	Regarding claim 21, Liang discloses wherein the second source line is electrically isolated from the first source line (Fig. 3: if any or both of the first transistors 34 are “off”, the top right side SSL of R2 is electrically isolated from the top left side SSL of R1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. 2021/0110873; hereinafter “Liang”) in view of Tanaka et al. (U.S. 2016/0336074; hereinafter “Tanaka”).
	Regarding claim 5, Liang discloses the limitations with respect to claim 1.
	However, Liang is silent with respect to a latch electrically coupled to the first source line driver and the second source line driver.
	Similar to Liang, Tanaka teaches a memory device (Fig. 16) with a plurality of memory cells (Fig. 16: 1s) comprising source terminals (Fig. 16: source terminal couple to SLs), word line terminals (Fig. 16: word line terminals couple to MLs), (Fig. 25: 22), word lines (Fig. 16: MLs), source line drivers (Fig. 25: 24) and source lines (Fig. SLs).
	Furthermore, Tanaka teaches a latch electrically coupled to the first source line driver and the second source line driver (Fig. 25: 78 is electrically couple to drivers 24 through transistor 19 and cells 1).
Since Tanaka and Liang are from the same field of endeavor, the teachings described by Tanaka would have been recognized in the pertinent art of Liang.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tanaka with the teachings of Liang for the purpose of amplifies and latches read data from the memory cell, see Tanaka’s page 11, par. 0147.
Regarding claim 7, Liang discloses the limitations with respect to claim 1.
However, Liang is silent with respect to a voltage latch and buffer circuit, an erase gate driver coupled to the voltage latch and buffer circuit, the first memory cell, and the second memory cell; and a control gate driver coupled to the voltage latch and buffer circuit, and the first memory cell.
Similar to Liang, Tanaka teaches a memory device (Fig. 16) with a plurality of memory cells (Fig. 16: 1s) comprising source terminals (Fig. 16: source terminal couple to SLs), word line terminals (Fig. 16: word line terminals couple to MLs), word line drivers (Fig. 25: 22), word lines (Fig. 16: MLs), source line drivers (Fig. 25: 24) and source lines (Fig. 16: SLs).
Furthermore, Tanaka teaches a voltage latch and buffer circuit (see page 11, par. 0147);
(Fig. 25: 21) coupled to the voltage latch and buffer circuit, the first memory cell, and the second memory cell (see page 11, par. 0147);
a control gate driver (Fig. 25: 23) coupled to the voltage latch and buffer circuit, and the first memory cell (see page 11, par. 0147).
Since Tanaka and Liang are from the same field of endeavor, the teachings described by Tanaka would have been recognized in the pertinent art of Liang.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tanaka with the teachings of Liang for the purpose of control write data of the memory device, see Tanaka’s page 11, par. 0147.
Regarding claim 13, Liang discloses the limitations with respect to claim 10.
Furthermore, Liang teaches a first source line driver (Fig. 26: 56s comprises a plurality of drivers within, as supported by Tanaka’s Fig. 25 that shows a plurality of drivers to control CL, ML, BL and SL for split gate memory cells) electrically coupled to the first source line (see Examiner’s Second Markup Liang Figure 3) and comprising:
a first switch electrically coupled to the first source line (Fig. 3: 34s); and
a second switch electrically coupled to the first source line and a voltage terminal (Fig. 3: 34s).
However, Liang is silent with respect to a latch and a first switch electrically coupled to the latch.
Similar to Liang, Tanaka teaches a memory device (Fig. 16) with a plurality of memory cells (Fig. 16: 1s) comprising source terminals (Fig. 16: source terminal couple to SLs), word line terminals (Fig. 16: word line terminals couple to MLs), word line drivers (Fig. 25: 22), word lines (Fig. 16: MLs), source line drivers (Fig. 25: 24) and source lines (Fig. 16: SLs).
Furthermore, Tanaka teaches a latch (Fig. 25: 78); and
a first switch electrically coupled to the latch (Fig. 25: 19).
Since Tanaka and Liang are from the same field of endeavor, the teachings described by Tanaka would have been recognized in the pertinent art of Liang.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tanaka with the teachings of Liang for the purpose of amplifies and latches read data from the memory cell, see Tanaka’s page 11, par. 0147.
Regarding claim 14, Liang in combination with Tanaka teaches the limitations with respect to claim 13.
Furthermore, Tanaka teaches a second source line driver electrically coupled to the latch and the second source line (Fig. 25: 78 is electrically couple to drivers 24 through transistor 19 and cells 1).
Regarding claim 20, Liang discloses the limitations with respect to claim 18.
However, Liang is silent with respect to wherein the erase operation comprises discharging current through the second switch to a specified voltage.
Tanaka teaches an erase operation comprising discharging current through the second switch to a specified voltage (see page 7, par. 0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tanaka with the teachings of Liang for 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825